—Order unanimously reversed on the law without costs and motion granted. Memorandum: The Court of Claims abused its discretion in denying claimant’s motion to change the venue of this action from the Utica District to the New York District. The action arose out of an injury sustained by claimant while he was incarcerated in the Oneida Correctional Facility in Rome, New York. The action was venued in the Utica District because the claim arose there. Claimant returned home to Suffolk County, Long Island, after he was released, however, and he sought a change of venue to the New York District for the convenience of his two treating physicians and his wife. The Attorney-General, who would defend the case in either venue, did not oppose the motion.
Claimant provided the names and addresses of his two treating physicians as well as a description of the subject matter of their expected testimony (cf., Ament v Church of Annunciation, 247 AD2d 843). Both physicians practice in Bay Shore, Long Island, and would incur hardship if required to travel to the Utica District. Although claimant failed to provide information concerning the calendars of the Court of Claims in the Utica and New York Districts (see, Ament v Church of Annunciation, supra), in light of the lack of opposition by the Attorney-General, we do not deem that omission to be critical in this case. (Appeal from Order of Court of Claims, McNamara, J.— Venue.) Present — Pine, J. P., Wisner, Pigott, Jr., Callahan and Fallon, JJ.